IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-10549
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

PETE GONZALES,

                                            Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                            (2:00-CR-23-3)
                        --------------------
                          February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Pete Gonzales appeals his conviction,

contending that the district court erred in refusing to allow him

to cross-examine government witness Ann Marie Lustgraaf about her

state    court   indictment,   thereby   violating   Gonzales’s    Sixth

Amendment right to confront the witnesses against him.

     “A trial court, based upon its sound discretion, may limit the

scope and extent of cross-examination, and its decision will not be

disturbed on review unless an abuse of discretion is present.”

United States v. Ramirez, 622 F.2d 898, 899 (5th Cir. 1980).       “This


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discretion, however, is subordinate to the defendant’s right of

cross-examination sufficient to satisfy the confrontation clause of

the Sixth Amendment.”          Id.   The exposure of a witness's motivation

in   testifying     is     a   proper      and   important     function          of     the

constitutionally protected right of cross-examination. Delaware v.

Van Arsdall, 475 U.S. 673, 678-79 (1986).             “The relevant inquiry is

whether the jury had sufficient information to appraise the bias

and motives of the witness.”            United States v. Tansley, 986 F.2d

880, 886 (5th Cir. 1993).

     There     is   no   evidence     in   the    record   suggesting         that      the

government had the ability to influence the prosecution of the

state   drug   case      against     Lustgraaf.      Furthermore,         Lustgraaf’s

motives for testifying against Gonzales were brought into question

by virtue of her admissions on cross-examination that (1) she had

entered into a plea agreement with the government under which she

was allowed to plead guilty to one federal charge in exchange for

her testimony against Gonzales, and (2) she was awaiting sentencing

on her federal case.

     In light of the foregoing, the district court’s limitation of

the cross-examination of Lustgraff did not violate Gonzales’s

rights under the Confrontation Clause or otherwise constitute an

abuse of discretion.           See United States v. Thorn, 917 F.2d 170,

175-76 (5th Cir. 1990).          Gonzales’s conviction is

AFFIRMED.
                                                           S:\OPINIONS\UNPUB\01\01-10549.0.wpd
                                                                              4/29/04 2:10 pm




                                           2